Dear Mayor Smith:
This office is in receipt of your request for an opinion of the Attorney General in regard to changing the commencement time of its regularly scheduled meetings inasmuch as there is a difference of opinion among the City Councilmen and the Mayor of the City of Zachary.
You make reference to provisions relative to this issue as follows:
     Section 2-09(A), Zachary Home Charter — The council shall meet regularly twice a month at such times and places as the council may prescribe by resolution adopted within thirty days after taking office.
     Section 2-2, Zachary City Code of Ordinances — Regular council meetings of the Mayor and City Council of the City of Zachary shall be held on the second and fourth Tuesday of each month at 7:30 p.m.
You ask the following questions:
     (1) May the City Council of Zachary change, by resolution, the commencement time of its bi-monthly regular meetings pursuant to the provisions of Section 2-09 of its Home Rule Charter, and do so after thirty days from the date the council members have taken office?
     (2) If the City Council of the City of Zachary can pass a resolution changing the commencement time of its bi-monthly meetings and do so after thirty days from the date the new council has taken office, must Section 2-2 of the Zachary City Code or Ordinances be amended to change the time set for commencement of bi-monthly meeting set forth therein?
In Atty. Gen. Op. 93-749 this office recognized that the Home Rule charter for Lafourche Parish provided that the governing authority would meet regularly as prescribed by ordinance but not less than once each month, and that special meetings could be held on call of the president or any three members upon no less than twenty-four hours notice to each member. It further provided when the president vetoed any ordinance he must call a special meeting of the governing authority within ten days of the veto unless a regular meeting was to be held within the ten days.
It was questioned whether the council could establish by ordinance a time for special meetings as no earlier than 6 p.m. to facilitate attendance, to which this office stated, "Whenever an ordinance violates a provision of the home rule charter, that ordinance would be invalid, or there would have to be an amendment to the home rule charter."  It was then observed wherein the calling of a special meeting was mandated upon a veto or when called by the president or three members, it was not found that an amendment that would specify that such meetings be held after 6 p.m. would bar the right under the charter to call a special meeting, and would be valid legislation by the council that merely modified the power to call special council meetings.
Following the reasoning of the latter cited opinion, we would conclude that the City Council of Zachary is bound by the provisions of the Charter that the council may prescribe the times and place for its monthly regular meetings by resolution adopted "within"  thirty days from the date the council members take office, and at no other time.
Therefore, in response to your questions we find it would be invalid to change the commencement time of the bi-monthly meetings "after" thirty days from the date the council members have taken office inasmuch as the Charter clearly provides the time be adopted "within" thirty days after taking office.
Having concluded that the City Council is limited as to the time to pass a resolution changing the commencement time of the regular meetings, your second question is moot inasmuch as it is preferenced upon the conclusion that the council can pass a resolution after the thirty days.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By:____________________________ BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL
RPI/bbr
Date Released:  August 28, 2003